Order entered October 13, 2015




                                                 In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                         No. 05-14-00560-CR
                                         No. 05-14-00561-CR

                               PATRICK LEE BULLOCK, Appellant

                                                   V.

                                 THE STATE OF TEXAS, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                    Trial Court Cause Nos. 199-81610-2013, 199-81611-2013

                                               ORDER
        These cases involve sexual assault of a child and online solicitation of a minor offenses.

The amended brief filed by appellant on November 21, 2014 refers to the victim by her full name

rather than by her initials.

        We ORDER appellant to file an amended brief, within TEN (10) DAYS from the date of

this order, that refers to the victim by her initials only.


                                                          /s/   ROBERT M. FILLMORE
                                                                PRESIDING JUSTICE